— Order of the Family Court, Bronx County (Nason, J.), entered on January 11, 1984, which, after a determination that appellant had committed acts which, if committed by an adult, would constitute a crime, adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth, title III, is reversed, on the law, without costs or disbursements, and the matter remitted to the Family Court, Bronx County, for further proceedings.
As the Corporation Counsel candidly concedes, the appellant was denied his right to effective assistance of counsel by the failure of the Law Guardian to participate in the fact-finding hearing (see, Matter of Milton D., 72 AD2d 812). Thus, he must be accorded a new hearing with the proper assistance of counsel. Concur — Sandler, J. P., Asch, Bloom and Milonas, JJ.